    Case 3:20-cv-00217-MAB Document 12 Filed 08/24/20 Page 1 of 11 Page ID #66


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DEANDRE FIELDS,
    #M48598,

                          Plaintiff,
                                                       Case No. 20-cv-217-MAB
    v.

    JEFFERY DENNISON,
    ALFONSO DAVID,
    JANE DOE, and
    KIMBERLY JOHNSON,

                          Defendants.

                             MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

         Plaintiff Deandre Fields, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Shawnee Correctional Center (“Shawnee”),

brings this action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983.

He claims that while incarcerated at Shawnee he has received inadequate medical and

dental care.

         The Complaint is now before the Court for preliminary review pursuant to 28

U.S.C. § 1915A. 1 Under Section 1915A, any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or requests

money damages from a defendant who by law is immune from such relief must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se


1 The Court has jurisdiction to resolve Field’s motion and to screen his Complaint in light of his consent to
the full jurisdiction of a magistrate judge and the Illinois Department of Corrections’ and Wexford’s limited
consent to the exercise of magistrate judge jurisdiction as set forth in the Memorandum of Understanding
between the Illinois Department of Corrections, Wexford, and this Court.

                                              Page 1 of 11
    Case 3:20-cv-00217-MAB Document 12 Filed 08/24/20 Page 2 of 11 Page ID #67


Complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d

816, 821 (7th Cir. 2009).

                                             THE COMPLAINT

         Fields alleges the following: Prior to incarceration he was diagnosed with

cardiomyopathy, a heart disease which causes to him to pass out and experience

blackouts, headaches, heart palpitations, and extreme dizziness. (Doc. 1, p. 9, p. 16). Since

his arrest in 2013, he has received inadequate treatment and care for his condition. (Id. at

p. 9). On November 13, 2014, Fields was transferred to Shawnee, where he was not

interviewed or treated for his cardiomyopathy, despite that his medical records included

information that he suffered from headaches and a heart problem. (Id. at p. 11, 18). On

March 10, 2015, during an initial interview prior to a teeth cleaning, Fields disclosed his

health history to Jane Doe, a dental hygienist. (Id. at p. 11-12). Jane Doe immediately went

to the health care unit and asked the medical doctor, Alfonso David,2 if cardiomyopathy

would prevent her from cleaning Fields’s teeth. The medical doctor responded that

“cardiomyopathy” was not a real word or a serious condition that required medical

attention. Both the medical doctor and Jane Doe accused Fields of lying. (Id. at p. 12). Jane

Doe told Fields that if he lied to her again, he would find himself in serious trouble. (Id.

at p. 13). Out of precaution, however, Jane Doe postponed the teeth cleaning and

requested for the doctor to send for Field’s medical records from Loyola Hospital, where




2
  In the statement of claim, Fields does not specifically name Dr. David, but makes allegations towards the
healthcare unit’s medical doctor at Shawnee, referred throughout the Complaint as “the M.D.” (Id. at p.
12). Because in listing Alfonso David as a defendant Fields describes him as “Shawnee Medical Doctor”
(Doc. 1, p. 1, 2, 27), and the Court is to construe the factual allegations liberally, as previously mentioned,
the Court will treat the allegations against “the M.D” in the statement of claim as made towards Dr. Alfonso
David.
                                               Page 2 of 11
Case 3:20-cv-00217-MAB Document 12 Filed 08/24/20 Page 3 of 11 Page ID #68


he was treated prior to incarceration, Cook County Jail, and Stateville Correctional

Center. (Id. at p. 9, 13). Fields signed a release form for his medical records, but the records

were not reviewed until eight months later, around November 2015. During that time,

Fields had to wait for adequate dental hygiene care. (Id. at p. 15).

       Because he did not receive any cardiopathy treatment, his condition worsened and

he was unable to “physically operate during the course of any normal day[.]” (Id. at p.

18). Fields would experience vertigo and blackouts and fall, injuring himself in his cell.

(Id.). Dr. David also refused to issue a low bunk permit to Fields. (Id. at p. 19, 21).

       In February 2019, during a routine asthma clinic visit, Fields described his

condition and symptoms to Nurse Practitioner Tammy. (Id. at p. 20). Tammy reviewed

his medical records and arranged for him to be sent to an outside specialist the same day.

(Id.). Even after being referred to a specialist, Dr. David still refuses to provide Fields a

low bunk permit. (Id. at p. 22). Dr. David also does not timely schedule Fields for his

treatment with the specialist every six months. (Id.). Fields suffers from mental anxiety

and emotional distress because he fears that Dr. David still believes that he has made up

his illness and will not provide him with adequate treatment. (Id. at p. 17, 19). Finally, Dr.

David provides inadequate care in an attempt to save on costs. (Id. at p. 17).

       From March 2015 through December 2019, Fields has repeatedly filed FOIA

requests with the State of Illinois to retrieve his medical records, and his requests were

either denied, delayed, or not processed in accordance with state law. (Id. at p. 15, 22-26).

                                  PRELIMINARY DISMISSAL

       Fields’s only allegation against Warden Dennison is that Dennison violated his

rights under the Eighth and Fourteenth Amendments by acting with deliberate
                                        Page 3 of 11
Case 3:20-cv-00217-MAB Document 12 Filed 08/24/20 Page 4 of 11 Page ID #69


indifference to Shawnee prison conditions that are under Dennison’s direct supervision.

(Doc. 1, p. 28). Alleging liability based on theories of respondeat superior or negligent

supervision of subordinates is not sufficient to establish a claim against an individual

under Section 1983. Wilson v. City of Chi., 6 F.3d 1233, 1241 (7th Cir. 1993). Accordingly,

the clams against Warden Dennison are dismissed. Because Fields requests injunctive

relief (Doc. 1, p. 29), Dennison shall remain a defendant, in his official capacity only, for

the purpose of implementing any injunctive relief that may be ordered.

       Furthermore, Fields makes several allegations regarding his medical care while

incarcerated prior to arriving at Shawnee and IDOC systemwide policies and practices.

All of these claims will be dismissed because they are not asserted against a properly

named defendant. See FED. R. CIV. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). See also Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (to be

properly considered a party a defendant must be “specif[ied] in the caption”).

                                        DISCUSSION

       Based on the allegations in the Complaint, the Court finds it convenient to

designate the following Counts:

       Count 1:      Eighth Amendment claim of deliberate indifference against
                     Dr. David for failing to provide adequate medical care for
                     Field’s heart condition since his arrival at Shawnee.

       Count 2:      Eighth Amendment claim of deliberate indifference against
                     Jane Doe for delaying Field’s dental cleaning treatment.

       Count 3:      Eighth Amendment claim of cruel and unusual punishment
                     against Dr. David and Jane Doe for falsely accusing Fields of
                     lying about being diagnosed with cardiomyopathy.

       Count 4:      Fourteenth Amendment due process claim against Kimberly
                     Johnson for delaying, denying, and improperly responding to
                                       Page 4 of 11
    Case 3:20-cv-00217-MAB Document 12 Filed 08/24/20 Page 5 of 11 Page ID #70


                           Fields’s requests for medical records.

          The parties and the Court will use this designation in all future pleadings and

orders, unless otherwise directed by a judicial officer of this Court. Any other claim that

is mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading

standard.3

                                           Counts 1 and 2

           To prevail on a claim of deliberate indifference to a serious medical need, a

plaintiff must first show that his condition was “objectively, sufficiently serious” and that

the “prison officials acted with a sufficiently culpable state of mind.” Greeno v. Daley, 414

F.3d 645, 653 (7th Cir. 2005) (citations and quotation marks omitted).

          Fields alleges that at least since March 2015, maybe earlier, Dr. David knew that

Fields was suffering from cardiomyopathy, which Fields claims had been diagnosed by

a physician as requiring treatment in 2013. See Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir.

2008). Fields did not receive treatment until 2019, after a nurse practitioner at Shawnee

arranged to have Fields see a specialist. (Doc. 1, p. 16, 20). Even after seeing a specialist,

Dr. Alfonso has failed to timely schedule Fields for his treatments at the outside hospital,

which must occur every six months, and has not issued him a medical permit for a low

bunk, resulting in additional injuries. Count 1 will therefore proceed against Dr. Alfonso.

          Fields claims that after he informed Jane Doe about his heart condition, she

rescheduled his dental cleaning out of precaution. He specifically states that he “was

forced to wait more than 8 months to have any form of adequate medical dental hygiene


3
    See Twombly, 550 U.S. at 555.
                                            Page 5 of 11
Case 3:20-cv-00217-MAB Document 12 Filed 08/24/20 Page 6 of 11 Page ID #71


performed[,]” and he was deprived of the right to access dental care. (Doc. 1, p. 15). While

a dental condition may be “objectively serious” and the failure to provide needed dental

treatment may rise to the level of deliberate indifference, “there is no established

constitutional right to routine dental care, including teeth cleaning.” Jones v. Strow, No.

19-cv-4013-MMM, 2019 WL 5580945, at *3 (C.D. Ill., Oct. 29, 2019) (citing Taylor v.

Christian, 42 F.3d 1392 (7th Cir. 1994)). Because Fields does not allege the denial or delay

of treatment for a serious dental problem, only the “denial of routine dental care[,]”

Taylor, 42 F.3d at 1, he has not sufficiently stated a constitutional claim. Count 2 will be

dismissed.

                                           Count 3

       In general, allegations of verbal abuse and threats are insufficient grounds for

relief under Section 1983. See Beal v. Foster, 803 F.3d 356, 358 (7th Cir. 2015) (“[M]ost verbal

harassment by jail or prison guards does not rise to the level of cruel and unusual

punishment.” ); DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000) (“Standing alone, simple

verbal harassment does not constitute cruel and unusual punishment, deprive a prisoner

of a protected liberty interest or deny a prisoner equal protection of the laws.”).

       Fields alleges that Dr. David and Jane Doe falsely accused him of lying about his

heart condition and Jane Doe threatened to punish him for attempting to share important

medical information on March 10, 2015. (Doc. 1, p. 12). The comments frightened Fields,

who was only twenty at the time, and caused extreme stress. (Id. at p. 13). This single

incident of verbal harassment that caused emotional stress is not the kind of severe

harassment that could put forth a viable constitutional claim, and therefore, Fields has

not sufficiently alleged an Eighth Amendment claim. Additionally, to the extent that
                                        Page 6 of 11
Case 3:20-cv-00217-MAB Document 12 Filed 08/24/20 Page 7 of 11 Page ID #72


Fields is claiming that Dr. David and Jane Doe committed slander and defamed his

character (Doc. 1, p. 12, 14, 16), these claims are not actionable under Section 1983. See

Batagiannis v. W. Lafayette Cmty. School Corp., 454 F.3d 742 (7th Cir. 2006) (“there is no

constitutional right to be free of defamation”). Count 3 will be dismissed.

                                         Count 4

       Fields alleges that he submitted multiple requests for his medical records pursuant

to the Illinois Freedom of Information Act, (“ILFOIA”), 5 ILCS 140/1 et seq., and his

requests were either denied, responded to with incorrect documents, or the responses

were delayed in violation of the statute and the Due Process Clause.

       To state a claim under the due process clause of the Fourteenth Amendment, a

plaintiff must establish a deprivation of liberty or property without due process of law; if

the state provides an adequate remedy, plaintiff has no civil rights claim. See Hudson v.

Palmer, 468 U.S. 517, 530-36 (1984). Fields’s constitutional rights are not automatically

violated when he is not provided his medical records in accordance with Illinois law. See

Scruggs v. Jordan, 485 F.3d 934, 940 (7th Cir. 2007) (due process rights are not violated

where access to medical records is denied as repetitive evidence). Additionally, Fields

has not alleged that the State of Illinois has not provided an adequate remedy for

retrieving the documents in state court. See Withrow v. Elk Grove Police Dep’t Chief Charles

Walsh, 2015 WL 9259884, at *3 (N.D. Ill. Dec. 18, 2015) (“Simply because Plaintiff alleges

that Defendant violated Illinois law in refusing Plaintiff’s FOIA request does not furnish

him with a basis for invoking federal jurisdiction.”). Therefore, the Court finds that he

has not asserted a viable due process claim regarding the requests of his medical records.

       Furthermore, the Court does not have jurisdiction to address Field’s ILFOIA claim.
                                       Page 7 of 11
    Case 3:20-cv-00217-MAB Document 12 Filed 08/24/20 Page 8 of 11 Page ID #73


See Plummer v. Godinez, No. 13 C 8253, 2015 WL 4910562, at *3 (N.D. Ill. Aug. 17, 2015)

(ruling that an ILFOIA is a “purely state-law claim” and the court lacked jurisdiction”)

(citations omitted). If Fields wishes to compel the release of state agency documents, he

must do so by filing in state court. 5 ILCS 140/11(b) (“suit may be filed in the circuit court

for the county where the public body has its principal office or where the person denied

access resides.”). For these reasons, Count 4 will be dismissed.

                                    RECRUITMENT OF COUNSEL

         Fields has filed a Motion for Recruitment of Counsel (Doc. 3), which is DENIED.4

Fields discloses that he has attempted to contact many law offices in an attempt to recruit

counsel and includes with his motion two letters from attorneys declining representation.

Accordingly, he appears to have made reasonable efforts to retain counsel on his own.

With respect to his ability to pursue this action pro se, Fields indicates that his knowledge

of the law is not extensive enough to handle litigating this case. His limited knowledge

of the law, however, is not unique to him as a pro se litigant and does not necessarily

warrant recruitment of counsel at this time. Fields’s Complaint has survived screening

and has demonstrated an ability to construct coherent sentences and relay information to

the Court. This straightforward case is currently proceeding on a single claim against one

defendant and given the early stage of litigation, it is difficult to accurately evaluate the

need for assistance of counsel. Should his situation change as the case proceeds, Fields

may file another motion setting forth all the facts that support his request.




4
 In evaluating the Motion for Recruitment of Counsel, the Court applies the factors discussed in Pruitt v.
Mote, 503 F.3d 647, 654 (7th Cir. 2007) and related authority.
                                             Page 8 of 11
Case 3:20-cv-00217-MAB Document 12 Filed 08/24/20 Page 9 of 11 Page ID #74


                                        DISPOSITION

       IT IS HEREBY ORDERED that the Complaint survives screening pursuant to

Section 1915A. Count 1 shall proceed against Dr. Alfonso. Counts 2, 3, and 4 are

DISMISSED. Jane Doe and Kimberly Johnson are DISMISSED from this action, and the

Clerk of Court is DIRECTED to terminate them as defendants. All claims against Jeffrey

Dennison are also DISMISSED, but he shall remain a defendant in his official capacity

for the purpose of implementing any injunctive relief that may be ordered.

       The Motion for Recruitment of Counsel (Doc. 3) is DENIED.

       The Clerk of Court shall prepare for Dr. Alfonso David and Jeffrey Dennison

(official capacity only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of

a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED

to mail these forms, a copy of the Complaint, and this Memorandum and Order to

Defendant’s place of employment as identified by Fields. If a defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the

date the forms were sent, the Clerk shall take appropriate steps to effect formal service

on that defendant, and the Court will require the defendant pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant cannot be found at the work address provided by Fields, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not

known, his last known address. This information shall be used only for sending the forms

as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.
                                        Page 9 of 11
Case 3:20-cv-00217-MAB Document 12 Filed 08/24/20 Page 10 of 11 Page ID #75


       Pursuant to Administrative Order No. 244, Defendants need only respond to the

issues stated in this Merit Review Order.

       If judgment is rendered against Fields, and the judgment includes the payment of

costs under Section 1915, he will be required to pay the full amount of the costs, even

though his application to proceed in forma pauperis was granted. See 28 U.S.C. §

1915(f)(2)(A).

       Finally, Fields is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: August 24, 2020

                                                  /s/ Mark A. Beatty
                                                  MARK A. BEATTY,
                                                  United States Magistrate Judge




                                       Page 10 of 11
Case 3:20-cv-00217-MAB Document 12 Filed 08/24/20 Page 11 of 11 Page ID #76




                                  NOTICE TO PLAINTIFF

The Court will take the necessary steps to notify the appropriate defendants of your
lawsuit and serve them with a copy of your complaint. After service has been achieved,
the defendants will enter their appearance and file an Answer to the complaint. It will
likely take at least 60 days from the date of this Order to receive the defendants’ Answers,
but it is entirely possible that it will take 90 days or more. When all of the defendants
have filed Answers, the Court will enter a Scheduling Order containing important
information on deadlines, discovery, and procedures. Plaintiff is advised to wait until
counsel has appeared for the defendants before filing any motions, to give the defendants
notice and an opportunity to respond to those motions. Motions filed before defendants’
counsel has filed an appearance will generally be denied as premature. Plaintiff need not
submit any evidence to the Court at his time, unless otherwise directed by the Court.




                                      Page 11 of 11
